—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 15, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s challenges to his guilty plea are unpreserved and without merit. Defendant’s waiver of his constitutional rights was sufficient to establish the knowing, intelligent, and voluntary nature of the plea (see, People v Nixon, 21 NY2d 338), and his factual allocution did not cast “significant doubt” upon his guilt (People v Toxey, 86 NY2d 725, 726). Concur— Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.